Citation Nr: 0033968	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-17 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from March 1943 to January 
1946.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a November 1998 
rating decision of the St. Petersburg, Florida Regional 
Office (hereinafter "the RO") which declined to reopen the 
veteran's claim for entitlement to service connection for 
bilateral hearing loss for lack of new and material evidence.  
The veteran has been represented throughout this appeal by 
the American Legion.  

The Board notes that in the January 2000 informal hearing 
presentation, the accredited representative advanced 
contentions on appeal which the Board has construed as a 
claim for service connection for tinnitus.  As this issue has 
neither been developed nor certified for review on appeal, it 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The RO denied service connection for bilateral hearing 
loss in November 1993.  The veteran was notified in writing 
of the decision in November 1993.  The veteran did not 
perfect a substantive appeal within one year of the adverse 
decision.  

3.  The additional documentation submitted since the November 
1993 RO decision is new and material as to the issue of 
service connection for bilateral hearing loss and is, 
therefore, sufficient to reopen the veteran's claim.  

4.  The evidence is in equipoise concerning whether the 
veteran has bilateral hearing loss as a result of noise 
exposure during active service.  


CONCLUSIONS OF LAW

1.  The additional documentation received since the November 
1993 RO decision constitutes new and material evidence 
sufficient to reopen the veteran's claim for service 
connection for bilateral hearing loss.  38 U.S.C.A. §§ 5107, 
5108 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) (1999).  

2.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.385 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Prior RO Decision

In November 1993, the RO denied service connection for 
bilateral hearing loss.  It was reasoned, essentially, that 
the evidence of record did not show that the veteran's 
bilateral hearing loss was incurred in or aggravated by 
service, or within one year of service separation, and that, 
therefore, service connection for such disorder was not 
warranted.  The veteran was informed in writing of the denial 
in November 1993.  

The evidence upon which the RO formulated its November 1993 
denial may be briefly summarized.  The available service 
personnel records indicate that the veteran's military 
occupational specialist was listed as an airplane mechanic.  
A Separation Qualification Record noted that the veteran 
assisted in performing prescribed inspections and maintenance 
of aircraft.  It was also reported that the veteran corrected 
defects of portions of aircraft by appropriate maintenance 
and that he made minor repairs, adjustments and unit 
replacements.  The veteran's service medical records are not 
available.  

An October 1987 private audiological report indicated that 
the veteran's right ear hearing was within normal limits 
through 2,000 Hz and that his left ear hearing was within 
normal limits up to 1,000 Hz.  The examiner reported that the 
veteran had a moderate to severe sensorineural hearing loss 
in both ears.  A May 1992 report from Horace G. Petronella, 
M.D., noted that an audiogram was performed and that a 
bilateral neurosensory deafness was diagnosed.  

II.  New and Material Evidence

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  Pursuant to the applicable 
regulation, new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself, or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, No. 
98-7017, (Fed. Cir. Sept. 16, 1998).  The significant factor 
is whether there is a complete record for evaluation of an 
appellant's claim.  Id.  Further, in determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The evidence received since the RO's November 1993 decision 
consists of statements on appeal from the veteran; an October 
1998 report from Southgate Hearing Clinic; and a lay 
statement from the veteran's wife.  

The October 1998 report from the Southgate Hearing Clinic, 
noted that the veteran was in the Air Force from 1943 to 
1946.  It was reported that the veteran attended aerial 
gunnery school and performed maintenance and preflight checks 
on B17s and B24 bombers.  It was also noted that the veteran 
reported that he had an onset of tinnitus during service and 
that he was seen at sick call for decreased hearing.  The 
examiner, a certified audiologist, indicated an impression of 
gradual onset progressive hearing loss, moderate to severe 
bilateral sensorineural hearing loss associated with acoustic 
trauma.  

In an October 1998 statement on appeal, the veteran reported 
that he was an assistant engineer on a B17 bomber for eight 
months until he was grounded from flying duty.  He also 
stated that he was an assistant ground crew chief and that he 
conducted all maintenance and routine service and inspections 
including daily engine pre-flight checks.  The veteran 
indicated that no noise protection gear was available.  

The Board has weighed the evidence of record.  It is observed 
that the veteran did not appeal the November 1993 RO decision 
and it became final.  At the time of the November 1993 
decision, the evidence was of a remote post service diagnosis 
of hearing loss and the veteran's claim asserting an 
inservice onset.  In essence, there was evidence of a current 
disability, but no medical evidence of inservice disease or 
injury and no competent evidence of a nexus to service.  
Since that determination, the veteran has submitted a 
statement from a certified audiologist.  The audiologist 
recorded the veteran's history and rendered an opinion 
relating the diagnosis of bilateral sensorineural hearing 
loss to acoustic trauma.  Based on the reasons for the prior 
denial, the evidence is new and material.  For the first 
time, there is evidence that links the remote post-service 
diagnosis to the veteran's period of service.  One of the 
evidentiary defects that existed at the time of the prior 
denial has been cured.  The Board also notes that the 
veteran's military occupational specialty was that of an 
aircraft mechanic.  The veteran's post-service assertion that 
he was exposed to noise while around aircraft is consistent 
with the nature and circumstances of service.  See 38 
U.S.C.A. § 1154(a) (1999).  Therefore, the Board finds that 
the additional submitted evidence is new and material as to 
the issue of service connection for bilateral hearing loss.  

Despite the RO's limitation of the basis of its denial of the 
veteran's claim to a lack of new and material evidence, the 
Board is of the view that the veteran will not be prejudiced 
by the Board's deciding this matter at this time.  The 
veteran has been given adequate notice of the need to submit 
evidence, and, indeed, he has submitted numerous items of 
evidence and has appeared at a hearing in which his testimony 
primarily focused on the underlying issue of service 
connection for post-traumatic stress disorder.  See Bernard 
v. Brown, 4 Vet.App. 384 (1993).  

III.  De Novo Review

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999).  
Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.  Where a 
veteran served continuously for ninety days or more during a 
period of war and an organic disease of the nervous system 
(such as sensorineural hearing loss) becomes manifest to a 
degree of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
disability where audiometric test scores are within the 
established limits.  Hensley v. Brown, 5 Vet.App. 155, 158 
(1993).  

The Board observes that the evidence establishes that the 
veteran has a bilateral hearing loss disability for VA 
purposes.  Therefore, the provisions of 38 C.F.R. § 3.385 
(1999) are met.  The Board notes that the examiner, pursuant 
to the October 1998 report from the Southgate Hearing Clinic, 
has specifically related the diagnosis of bilateral 
sensorineural hearing loss to acoustic trauma.  The Board 
notes that the only known acoustic trauma of record is the 
inservice noise exposure.  Additionally, the veteran's 
claimed noise exposure is consistent with the nature and 
circumstances of his service.  Therefore, the Board is of the 
view that to conclude otherwise than that the evidence is at 
least in equipoise as to whether a bilateral hearing loss 
disorder had its onset during the veteran's period of 
service, would not withstand Court scrutiny on the basis of 
the evidence currently of record.  Accordingly, with 
resolution of reasonable doubt in favor of the veteran, the 
Board concludes that service connection for bilateral hearing 
loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  



		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals


 

